DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendment to claim 13, the rejection under 35 USC 101 is hereby withdrawn.
Applicant’s arguments, see page 8, filed December 14, 2020, with respect to the rejections of claims 1, 3, 5-7, 12, 13 and 18 under 35 USC 102(a)(1) in view of the amended claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings and disclosure of Samdanis et al. (US 2019/0174498) as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nunna et al. (WO 2018/103865 A1, Nunna hereafter) in view of Samdanis et al. (US 2019/0174498, Samdanis hereafter).
RE claims 1 and 13, Nunna discloses a method and non-transitory computer readable medium for predicting a quality of service for a communication about at least one communication link of at least one communication device, comprising sending from the communication device a QoS prediction request message to a communication cell localization block of a communication service prediction server (Page 13, lines 2-6 and page 14 lines 10-12), wherein the QoS prediction request message comprises in a payload section information entries for at least a planned travel route of the communication device (Page 13, lines 9-12, “predicted path”) and the communication link capacity requirements for a service the communication device is planning to make use of (Page 13, lines 9-12, “future communication requirements realizations”);, predicting the quality of service in a QoS prediction function block the communication (Page 14 lines 12-15) and sending back a quality of service prediction response message to the communication device (Page 14, lines 20-24 and figure 5).
Nunna does not explicitly disclose the communication link being adapted to use a 5G mobile communication network with a plurality of network cells and being adapted to use network slicing technology.
However, Samdanis teaches the communication link being adapted to use a 5G mobile communication network with a plurality of network cells and being adapted to use network slicing technology (Paragraphs 7, 9, 37, 48 and 69 teach a 5G mobile communication network which utilizes network slicing and further teaches network traffic prediction to forecast the traffic demands of network slices and/or load associated with individual applications/services.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and non-transitory computer readable medium of Nunna with the network of Samdanis in order to further optimize traffic load within a mobile communications network.
 RE claim 3, Nunna in view of Samdanis discloses the method according to claim 1 as set forth above. Note that Nunna further discloses wherein said QoS prediction request message further comprises in said payload section one or both of the information entries for the communication link identifiers the communication device is equipped with and the communication link reliability requirements for a service the communication device is planning to make use of (Page 16, lines 11-26).
RE claim 5, Nunna in view of Samdanis discloses the method according to claim 1 as set forth above. Note that Nunna further discloses wherein said QoS prediction response message comprises in a payload section information entries for at least the predicted communication link capacity of said at least one communication link (Page 16, lines 20-26).
RE claim 6, Nunna in view of Samdanis discloses the method according to claim 5 as set forth above. Note that Nunna further discloses wherein said QoS prediction response message further comprises in said payload section one or more of the information entries a predicted communication link reliability, a predicted communication link capacity confidence, a predicted communication link reliability, a validity time for the QoS prediction and a service start time for which the prediction is valid (Page 16, lines 20-26).
RE claims 7 and 12, Nunna discloses an apparatus (104 of Figure 1, page 10 lines 9-27 and 502 of Figure 5), server (110 and 113 of Figure 1 and page 11 lines 17-27) for predicting a quality of service for a communication over at least one communication link of at least one communication device, comprising: a QoS prediction function block, adapted to forecast QoS parameters for the communication (Page 13, lines 19-31); a communication cell localization block is adapted to receive a prediction request message from a communication device (Page 13, lines 2-6 and page 14 lines 10-12), the QoS prediction request message comprising in a payload section information entries for at least a planned travel route of the communication device (Page 13, lines 9-12, “predicted path”) and the communication link capacity requirements for a service (Page 13, lines 9-12, “future communication requirements realizations”), and the QoS prediction function block is adapted to send back a quality of service prediction response message to the communication device (Page 14, lines 20-24 and figure 5).
Nunna does not explicitly disclose the communication link being adapted to use a 5G mobile communication network with a plurality of network cells and the apparatus being adapted to use a 5G mobile communication network slicing technology for the communication link.
However, Samdanis teaches the communication link being adapted to use a 5G mobile communication network with a plurality of network cells and the apparatus being adapted to use a 5G mobile communication network slicing technology for the communication link (Paragraphs 7, 9, 37, 48 and 69 teach a 5G mobile communication network which utilizes network slicing and further teaches network traffic prediction to forecast the traffic demands of network slices and/or load associated with individual applications/services.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and server of Nunna with the network of Samdanis in order to further optimize traffic load within a mobile communications network.
RE claim 18, Nunna in view of Samdanis discloses the method according to claim 3 as set forth above. Note that Nunna further discloses wherein said QoS prediction response message comprises in a payload section information entries for at least the predicted communication link capacity of said at least one communication link (Page 16, lines 20-26).
Claims 2, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunna in view of Samdanis and further in view of Ilaria et al. (EP 3,203,188 A1, Ilaria hereafter).
RE claim 2, Nunna in view of Samdanis discloses the method according to claim 1 as set forth above. Note that Nunna in view of Samdanis does not explicitly disclose wherein the payload section may optionally include an information entry for the planned starting time.
Nunna does not explicitly disclose wherein the payload section may optionally include an information entry for the planned starting time.
However, Ilaria teaches wherein the payload section may optionally include an information entry for the planned starting time (Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nunna in view of Samdanis with the 
RE claim 14, Nunna in view of Samdanis and further in view of Ilaria discloses the method according to claim 2 as set forth above. Note that Nunna further discloses wherein said QoS prediction request message further comprises in said payload section one or both of the information entries for the communication link identifiers the communication device is equipped with and the communication link reliability requirements for a service the communication device is planning to make use of (Page 16, lines 11-26).
RE claim 17, Nunna in view of Samdanis and further in view of Ilaria discloses the method according to claim 2 as set forth above. Note that Nunna further discloses wherein said QoS prediction response message comprises in a payload section information entries for at least the predicted communication link capacity of said at least one communication link (Page 16, lines 20-26).
Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunna in view of Samdanis and further in view of Chun et al. (US 2018/0139593, Chun hereafter).
RE claim 4, Nunna in view of Samdanis discloses the method according to claim 1 as set forth above. Nunna in view of Samdanis does not explicitly disclose further comprising a step of sending a QoS prediction request acknowledge message from said communication service prediction server to said communication device, wherein said QoS prediction request acknowledge message includes an information entry for the conditions the communication service prediction server will accept an updated QoS prediction request message from the same communication device.
(Paragraph 203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nunna in view of Samdanis with the teachings of Chun in order to improve performance of resource allocation.
RE claim 16, Nunna in view of Samdanis discloses the method according to claim 3 as set forth above. Nunna in view of Samdanis does not explicitly disclose further comprising a step of sending a QoS prediction request acknowledge message from said communication service prediction server to said communication device, wherein said QoS prediction request acknowledge message includes an information entry for the conditions the communication service prediction server will accept an updated QoS prediction request message from the same communication device.
However, Chun teaches further comprising a step of sending a QoS prediction request acknowledge message from said communication service prediction server to said communication device, wherein said QoS prediction request acknowledge message includes an information entry for the conditions the communication service prediction server will accept an updated QoS prediction request message from the same communication device (Paragraph 203).

RE claim 19, Nunna in view of Samdanis and further in view of Chun discloses the method according to claim 4 as set forth above. Note that Nunna further discloses wherein said QoS prediction response message comprises in a payload section information entries for at least the predicted communication link capacity of said at least one communication link (Page 16, lines 20-26).
Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nunna in view of Samdanis and further in view of Bose et al. (US 2016/0196527, Bose hereafter).
RE claim 8, Nunna in view of Samdanis discloses the apparatus according to claim 7 as set forth above. Nunna does not explicitly disclose said apparatus further comprising a channel modelling prediction block that predicts a communication channel model profile which is forwarded to the QoS prediction function block.
However, Bose teaches a channel modelling prediction block that predicts a communication channel model profile which is forwarded to the QoS prediction function block (Paragraph 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nunna in view of Samdanis with the teachings of Bose in order to further improve coverage and QoS along a planned travel route.
RE claim 9, Nunna in view of Samdanis discloses the apparatus according to claim 7 as set forth above. Nunna in view of Samdanis does not explicitly disclose wherein the apparatus further comprises a traffic flow prediction block that predicts the amount of other communication devices in the region along the planned travel route, said traffic flow prediction block being connected with the channel modelling prediction block.
However, Bose teaches wherein the apparatus further comprises a traffic flow prediction block that predicts the amount of other communication devices in the region along the planned travel route, said traffic flow prediction block being connected with the channel modelling prediction block (Paragraph 73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nunna in view of Samdanis with the teachings of Bose in order to further improve coverage and QoS along a planned travel route.
RE claim 10, Nunna in view of Samdanis discloses the apparatus according to claim 7 as set forth above. Nunna in view of Samdanis does not explicitly disclose wherein the apparatus further comprises a surroundings prediction block that predicts the surroundings of the communication device when travelling along the planned travel route, said traffic surroundings prediction block being connected with the channel modelling prediction block.
However, Bose teaches wherein the apparatus further comprises a surroundings prediction block that predicts the surroundings of the communication device when travelling along the planned travel route, said traffic surroundings prediction block being connected with the channel modelling prediction block (Paragraph 27).

RE claim 11, Nunna in view of Samdanis discloses the apparatus according to claim 7 as set forth above. Nunna in view of Samdanis does not explicitly disclose wherein the channel modelling prediction block, the communication cell localization block, and the surroundings prediction block have inputs for the information about the planned travel route and the planned starting time.
However, Bose teaches wherein the channel modelling prediction block, the communication cell localization block, and the surroundings prediction block have inputs for the information about the planned travel route and the planned starting time (Paragraphs 27, 28 and 73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nunna in view of Samdanis with the teachings of Bose in order to further improve coverage and QoS along a planned travel route.
RE claim 20, Nunna in view of Samdanis and further in view of Bose discloses the apparatus according to claim 8 as set forth above. Note that Bose further teaches wherein the apparatus further comprises a traffic flow prediction block that predicts the amount of other communication devices in the region along the planned travel route, said traffic flow prediction block being connected with the channel modelling prediction block (Paragraph 73).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nunna in view of Samdanis, in view of Ilaria and further in view of Chun.
RE claim 15, Nunna in view of Samdanis and further in view of Ilaria discloses the method according to claim 2 as set forth above. Nunna in view of Samdanis and further in view of Ilaria does not explicitly disclose further comprising a step of sending a QoS prediction request acknowledge message from said communication service prediction server to said communication device, wherein said QoS prediction request acknowledge message includes an information entry for the conditions the communication service prediction server will accept an updated QoS prediction request message from the same communication device.
However, Chun teaches further comprising a step of sending a QoS prediction request acknowledge message from said communication service prediction server to said communication device, wherein said QoS prediction request acknowledge message includes an information entry for the conditions the communication service prediction server will accept an updated QoS prediction request message from the same communication device (Paragraph 203).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nunna in view of Samdanis and further in view of Ilaria with the teachings of Chun in order to improve performance of resource allocation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James P Duffy/Primary Examiner, Art Unit 2461